UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-4630 John Hancock Investment Trust III (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: April 30, 2012 ITEM 1. SCHEDULE OF INVESTMENTS A look at performance Total returns for the period ended April 30, 2012 Average annual total returns (%) Cumulative total returns (%) with maximum sales charge with maximum sales charge Since Since 1-year 5-year 10-year inception 6-months 1-year 5-year 10-year inception Class A –23.95 –0.66 — 9.37 1 –1.95 –23.95 –3.25 — 85.35 1 Class B –24.53 –0.75 — 9.38 1 –2.15 –24.53 –3.69 — 85.56 1 Class C –21.36 –0.38 — 9.38 1 1.87 –21.36 –1.90 — 85.47 1 Class I 2 –19.79 0.41 — 10.36 1 3.38 –19.79 2.06 — 97.29 1 Class NAV 2 –19.50 1.00 — 1.42 3 3.56 –19.50 5.09 — 7.82 3 Performance figures assume all distributions are reinvested. Figures reflect maximum sales charge on Class A shares of 5%, and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The Class B shares’ CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charge is not applicable for Class I and Class NAV shares. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectuses for the Fund and may differ from those disclosed in the Financial highlights tables in this report. The fee waivers and expense limitations are contractual at least until 2-28-13 for Class I shares. Had the fee waivers and expense limitations not been in place gross expenses would apply. For all other classes, the net expenses equal the gross expenses. The expense ratios are as follows: Class A Class B Class C Class I Class NAV Net (%) 1.67 2.46 2.45 1.31 1.14 Gross (%) 1.67 2.46 2.45 2.05 1.14 The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Fund’s current performance may be higher or lower than the performance shown. For performance data current to the most recent month end, please call 1-800-225-5291 or visit the Fund’s Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The Fund’s performance results reflect any applicable expense reductions, without which the expenses would increase and results would have been less favorable. 6 Greater China Opportunities Fund | Semiannual report Without With maximum Start date sales charge sales charge Index Class B 4 6-9-05 $18,556 $18,556 $18,505 Class C 4 6-9-05 18,547 18,547 18,505 Class I 2 6-9-05 19,729 19,729 18,505 Class NAV 2 12-28-06 10,782 10,782 12,396 Performance of the classes will vary based on the differences in sales charges paid by the shareholders investing in the different classes and the fee structure of those classes. The Class C shares investment with a maximum sales charge has been adjusted to reflect the elimination of the front-end sales charges, effective 7-15-04. MSCI Golden Dragon Index (gross of foreign withholding taxes on dividends) is an unmanaged free float-adjusted market capitalization index that is designed to measure equity market performance in the China region. The MSCI Golden Dragon Index consists of the following Indexes: China, Hong Kong and Taiwan. It is not possible to invest directly in an index. Index figures do not reflect sales charges or direct expenses, which would have resulted in lower values if they did. 1 From 6-9-05. 2 For certain types of investors, as described in the Fund’s prospectuses. 3 From 12-28-06. 4 No contingent deferred sales charge applicable. Semiannual report | Greater China Opportunities Fund 7 Your expenses These examples are intended to help you understand your ongoing operating expenses of investing in the Fund so you can compare these costs with the ongoing costs of investing in other mutual funds. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ■ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ■ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about the Fund’s actual ongoing operating expenses, and is based on the Fund’s actual return. It assumes an account value of $1,000.00 on November 1, 2011 with the same investment held until April 30, 2012. Account value Ending value Expenses paid during on 11-1-11 on4-30-12 period ended 4-30-12 1 Class A $1,000.00 $1,032.10 $8.79 Class B 1,000.00 1,028.50 12.71 Class C 1,000.00 1,028.70 12.71 Class I 1,000.00 1,033.80 7.38 Class NAV 1,000.00 1,035.60 5.92 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at April 30, 2012 by $1,000.00, then multiply it by the “expenses paid” for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: 8 Greater China Opportunities Fund | Semiannual report Hypothetical example for comparison purposes This table allows you to compare the Fund’s ongoing operating expenses with those of any other fund. It provides an example of the Fund’s hypothetical account values and hypothetical expenses based on each class’s actual expense ratio and an assumed 5% annualized return before expenses (which is not the Fund’s actual return). It assumes an account value of $1,000.00 on November 1, 2011 with the same investment held until April 30, 2012. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during on 11-1-11 on4-30-12 period ended 4-30-12 1 Class A $1,000.00 $1,016.20 $8.72 Class B 1,000.00 1,012.30 12.61 Class C 1,000.00 1,012.30 12.61 Class I 1,000.00 1,017.60 7.32 Class NAV 1,000.00 1,019.00 5.87 Remember, these examples do not include any transaction costs, therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Fund’s annualized expense ratio of 1.74%, 2.52%, 2.52%, 1.46% and 1.17% for Class A, Class B, Class C, Class I and Class NAV shares, respectively, multiplied by the average account value over the period, multiplied by 182/366 (to reflect the one-half year period). Semiannual report | Greater China Opportunities Fund 9 Portfolio summary Top 10 Holdings (34.2% of Net Assets on 4-30-12) Taiwan Semiconductor Hon Hai Precision Industry Manufacturing Company, Ltd. 6.1% Company, Ltd. 3.7% China Mobile, Ltd. 4.1% AIA Group, Ltd. 2.7% Industrial & Commercial Bank Hutchison Whampoa, Ltd. 2.7% of China, H Shares 4.1% China Resources Land, Ltd. 2.5% China Construction Bank Corp., H Shares 4.1% PetroChina Company, Ltd., H Shares 2.1% Vinda International Holdings, Ltd. 2.1% Sector Composition Financials 29.5% Materials 5.0% Information Technology 19.4% Utilities 4.2% Consumer Discretionary 11.8% Consumer Staples 4.0% Industrials 11.3% Health Care 1.2% Energy 7.4% Other Assets & Liabilities 0.2% Telecommunication Services 6.0% 1 As a percentage of net assets on 4-30-12. 2 Cash and cash equivalents not included. 3 Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. International investing involves special risks such aspolitical, economic and currency risks and differences inaccounting standards and financial reporting. Although they are larger and/or more established than many emerging markets, the markets ofGreater China function inmany ways asemerging markets and carry the high levels ofrisk associated with emerging markets. The Fund isnon-diversified, which allows itto make larger investments inindividual companies. Non-diversified funds tend tobe more volatile than diversified funds and the market asa whole. 10 Greater China Opportunities Fund | Semiannual report Fund’s investments As of 4-30-12 (unaudited) Shares Value Common Stocks 99.8% (Cost $66,066,830) China 34.3% AAC Acoustic Technologies Holdings, Inc. 294,000 865,353 Anhui Conch Cement Company, Ltd., H Shares 57,000 190,067 BBMG Corp., H Shares 590,000 506,804 China Construction Bank Corp., H Shares 3,810,000 2,957,537 China Eastern Airlines Corp., Ltd., H Shares (I) 2,402,000 798,335 China Life Insurance Company, Ltd., H Shares 507,000 1,351,940 China Outfitters Holdings Ltd. (I) 4,300,000 865,849 China Pacific Insurance Group Company, Ltd., H Shares (I) 109,600 353,845 China Shenhua Energy Company, Ltd. H Shares (I) 333,500 1,481,947 China Zhengtong Auto Services Holdings, Ltd. (I) 921,000 905,515 CNOOC, Ltd. 554,000 1,174,048 Dongfang Electric Corp. Ltd., H Shares 244,600 664,221 Evergrande Real Estate Group, Ltd. 2,138,000 1,227,804 Foxconn International Holdings, Ltd. (I) 1,369,000 647,511 Goodbaby International Holdings Ltd. 1,709,000 528,585 Haitong Securities Co Ltd. (I)(S) 310,400 435,276 Huaneng Power International, Inc., H Shares 1,588,000 938,342 Industrial & Commercial Bank of China, H Shares 4,471,500 2,965,942 New China Life Insurance Company, Ltd. (I) 139,700 627,837 PetroChina Company, Ltd., H Shares 1,038,000 1,546,364 Shenzhou International Group Holdings, Ltd. 419,000 785,818 Sinotruk Hong Kong, Ltd. (I) 792,000 481,263 Tencent Holdings, Ltd. 30,000 939,743 Tingyi Holding Corp. 206,000 547,369 Zhuzhou CSR Times Electric Company, Ltd., H Shares 340,000 956,911 Hong Kong 37.6% AIA Group, Ltd. 550,600 1,952,715 BOC Hong Kong Holdings, Ltd. 241,000 746,136 Cheung Kong Holdings, Ltd. 56,000 743,141 Cheung Kong Infrastructure Holdings, Ltd. 221,000 1,307,929 China Everbright International, Ltd. 1,701,000 801,269 China Foods, Ltd. 716,000 777,481 China Metal Recycling Holdings, Ltd. 453,000 517,211 China Mobile, Ltd. 268,500 2,974,915 China Resources Land, Ltd. 960,000 1,838,328 Geely Automobile Holdings Company, Ltd. 1,330,000 492,432 See notes to financial statements Semiannual report | Greater China Opportunities Fund 11 Shares Value Hong Kong (continued) Haier Electronics Group Company, Ltd. (I) 1,031,000 $1,073,020 Hutchison Whampoa, Ltd. 203,000 1,944,829 Kerry Properties, Ltd. 257,000 1,165,527 Kunlun Energy Company, Ltd. 638,000 1,115,818 Lee & Man Chemical Company, Ltd. 914,000 726,759 Li & Fung, Ltd. 304,000 647,629 Nine Dragons Paper Holdings, Ltd. 1,409,000 1,154,795 Power Assets Holdings, Ltd. 109,500 819,244 Shanghai Industrial Holdings, Ltd. 263,000 874,104 Shimao Property Holdings, Ltd. 898,500 1,178,917 Sino Biopharmaceutical 3,068,000 836,070 Sino Land Company, Ltd. 652,000 1,120,727 Swire Properties, Ltd. 135,400 370,112 Vinda International Holdings, Ltd. 862,000 1,529,760 Xinyi Glass Holdings Company, Ltd. 566,000 364,611 Macau 1.0% Sands China, Ltd. 182,400 714,943 Taiwan 26.9% Cheng Shin Rubber Industry Company, Ltd. 329,000 815,530 Chicony Electronics Company, Ltd. 400,000 774,988 Chinatrust Financial Holding Company, Ltd. 1,538,983 975,835 Chunghwa Telecom Company, Ltd. 433,000 1,352,084 Dynapack International Technology Corp. 107,000 544,410 Epistar Corp. 240,000 577,681 Far Eastern Department Stores Company, Ltd. 540,000 578,748 Formosa Plastics Corp. 182,000 515,344 Foxconn Technology Company, Ltd. 351,000 1,225,780 Hon Hai Precision Industry Company, Ltd. 874,000 2,639,460 King Slide Works Company, Ltd. 219,000 1,080,720 Kinsus Interconnect Technology Corp. 298,000 930,158 Lingsen Precision Industries, Ltd. 983,000 569,570 Mega Financial Holding Company, Ltd. 764,000 599,465 SinoPac Holdings Company, Ltd. 1,931,000 652,802 Tainan Spinning Company, Ltd. 1,695,000 718,426 Taiwan Semiconductor Manufacturing Company, Ltd. 1,488,089 4,396,238 TPK Holding Company, Ltd. (I) 36,000 438,822 Total investments (Cost $66,066,830) † 99.8% Other assets and liabilities, net 0.2% Total net assets 100.0% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. 12 Greater China Opportunities Fund | Semiannual report See notes to financial statements Notes to Schedule of Investments (I) Non-income producing security. (S) This security is exempt from registration under Rule 144A of the Securities Act of 1933. Such a security may be resold, normally to qualified institutional buyers, in transactions exempt from registration. † At 4-30-12, the aggregate cost of investment securities for federal income tax purposes was $66,194,131. Net unrealized appreciation aggregated $5,724,578, of which $9,160,003 related to appreciated investment securities and $3,435,425 related to depreciated investment securities. The Fund had the following sector composition as of 4-30-12 (as a percentage of total net assets): Financials 29.5% Information Technology 19.4% Consumer Discretionary 11.8% Industrials 11.3% Energy 7.4% Telecommunication Services 6.0% Materials 5.0% Utilities 4.2% Consumer Staples 4.0% Health Care 1.2% Other Assets & Liabilities 0.2% See notes to financial statements Semiannual report | Greater China Opportunities Fund 13 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 4-30-12 (unaudited) This Statement of assets and liabilities is the Fund’s balance sheet. It shows the value of what the Fund owns, is due and owes. You’ll also find the net asset value and the maximum offering price per share. Assets Investments, at value (Cost $66,066,830) $71,918,709 Cash 161,187 Foreign currency, at value (Cost $54,479) 54,923 Receivable for investmentssold 828,939 Receivable for fund sharessold 9,606 Other receivables and prepaidexpenses 58,500 Totalassets Liabilities Payable for investmentspurchased 702,547 Payable for fund sharesrepurchased 75,553 Payable toaffiliates Accounting and legal servicesfees 2,382 Transfer agentfees 11,625 Distribution and servicefees 29,948 Trustees’fees 5,459 Managementfees 58,621 Other liabilities and accruedexpenses 47,019 Totalliabilities Netassets Paid-incapital $69,243,155 Accumulated net investmentloss (687,604) Accumulated net realized loss on investments and foreign currencytransactions (2,309,245) Net unrealized appreciation (depreciation) on investments and translation of assets and liabilities in foreigncurrencies 5,852,404 Netassets Net asset value pershare Based on net asset values and shares outstanding — the Fund has an unlimited number of shares authorized with no parvalue Class A ($48,730,275 ÷ 2,821,571shares) $17.27 Class B ($10,063,877 ÷ 596,885shares) 1 $16.86 Class C ($11,314,162 ÷ 671,595shares) 1 $16.85 Class I ($1,320,754 ÷ 76,838shares) $17.19 Class NAV ($669,642 ÷ 38,494shares) $17.40 Maximum offering price pershare Class A (net asset value per share ÷ 95%) 2 $18.18 1 Redemption price is equal to net asset value less any applicable contingent deferred salescharge. 2 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price is reduced. 14 Greater China Opportunities Fund | Semiannual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statement of operations For the six-month period ended 4-30-12 (unaudited) This Statement of operations summarizes the Fund’s investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investmentincome Dividends $47,451 Total investmentincome Expenses Investment managementfees 373,580 Distribution and servicefees 186,545 Accounting and legal servicesfees 8,991 Transfer agentfees 75,492 Trustees’fees 2,820 State registrationfees 24,316 Printing andpostage 12,159 Professionalfees 26,978 Custodianfees 5,954 Registration and filingfees 15,449 Other 5,301 Totalexpenses Less expensereductions (5,754) Netexpenses Net investmentloss Realized and unrealized gain(loss) Net realized gain (loss)on Investments (1,207,309) Foreign currencytransactions 128 Change in net unrealized appreciation (depreciation)of Investments 4,119,699 Translation of assets and liabilities in foreigncurrencies 794 Net realized and unrealizedgain Increase in net assets fromoperations See notes to financial statements Semiannual report | Greater China Opportunities Fund 15 F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of changes in net assets show how the value of the Fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Sixmonths ended Year 4-30-12 ended (Unaudited) 10-31-11 Increase (decrease) in netassets Fromoperations Net investment income(loss) ($684,380) $482,174 Net realized gain(loss) (1,207,181) 21,618,247 Change in net unrealized appreciation(depreciation) 4,120,493 (37,909,248) Increase (decrease) in net assets resulting fromoperations Distributions toshareholders From net investmentincome ClassA (460,788) (253,588) ClassB (16,705) — ClassC (19,488) — ClassI (14,687) (11,244) ClassNAV (11,779) (6,591) Totaldistributions From Fund sharetransactions Totaldecrease Netassets Beginning ofperiod 78,486,520 119,954,127 End ofperiod Undistributed net investment income (accumulated net investmentloss) 16 Greater China Opportunities Fund | Semiannual report See notes to financial statements Financial highlights The Financial highlights show how the Fund’s net asset value for a share has changed during the period. CLASS A SHARES Periodended 4-30-12 1 10-31-11 10-31-10 10-31-09 10-31-08 10-31-07 Per share operatingperformance Net asset value, beginning ofperiod Net investment income(loss) 2 (0.14) 0.14 0.08 0.12 0.04 0.07 Net realized and unrealized gain (loss) oninvestments 0.66 (3.41) 2.94 5.63 (19.08) 17.14 Total from investmentoperations Lessdistributions From net investmentincome (0.15) (0.07) (0.11) (0.03) (0.06) (0.08) From net realizedgain — (1.83) (0.37) Totaldistributions Net asset value, end ofperiod Total return (%) 3 4 5 5 5 Ratios and supplementaldata Net assets, end of period (inmillions) $49 $53 $80 $90 $69 $283 Ratios (as a percentage of average net assets): Expenses beforereductions 1.74 6 1.67 1.73 1.95 1.77 1.68 Expenses net of feewaivers 1.74 6 1.67 1.70 1.95 1.77 1.68 Expenses net of fee waivers andcredits 1.74 6 1.67 1.70 1.92 1.77 1.68 Net investment income(loss) (1.61) 6 0.67 0.45 0.86 0.21 0.34 Portfolio turnover (%) 76 145 71 105 98 85 1 Six months ended 4-30-12.Unaudited. 2 Based on the average daily sharesoutstanding. 3 Does not reflect the effect of sales charges, ifany. 4 Notannualized. 5 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 6 Annualized. See notes to financial statements Semiannual report | Greater China Opportunities Fund 17 CLASS B SHARES Periodended 4-30-12 1 10-31-11 10-31-10 10-31-09 10-31-08 10-31-07 Per share operatingperformance Net asset value, beginning ofperiod Net investment income(loss) 2 (0.20) (0.02) (0.06) 0.01 (0.09) (0.07) Net realized and unrealized gain (loss) oninvestments 0.67 (3.32) 2.87 5.53 (18.83) 16.98 Total from investmentoperations Lessdistributions From net investmentincome (0.03) — — 3 — — (0.01) From net realizedgain — (1.83) (0.37) Totaldistributions — — 3 — Net asset value, end ofperiod Total return (%) 4 5 6 6 6 Ratios and supplementaldata Net assets, end of period (inmillions) $10 $11 $17 $19 $15 $55 Ratios (as a percentage of average net assets): Expenses beforereductions 2.52 7 2.46 2.49 2.70 2.49 2.38 Expenses net of feewaivers 2.52 7 2.46 2.45 2.70 2.49 2.38 Expenses net of fee waivers andcredits 2.52 7 2.46 2.45 2.67 2.49 2.38 Net investment income(loss) (2.40) 7 (0.11) (0.31) 0.11 (0.43) (0.32) Portfolio turnover (%) 76 145 71 105 98 85 1 Six months ended 4-30-12.Unaudited. 2 Based on the average daily sharesoutstanding. 3 Less than ($0.005) pershare. 4 Does not reflect the effect of sales charges, ifany. 5 Notannualized. 6 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 7 Annualized. CLASS C SHARES Periodended 4-30-12 1 10-31-11 10-31-10 10-31-09 10-31-08 10-31-07 Per share operatingperformance Net asset value, beginning ofperiod Net investment income(loss) 2 (0.20) (0.02) (0.05) 0.01 (0.09) (0.05) Net realized and unrealized gain (loss) oninvestments 0.67 (3.32) 2.86 5.53 (18.84) 16.96 Total from investmentoperations Lessdistributions From net investmentincome (0.03) — — 3 — — (0.01) From net realizedgain — (1.83) (0.37) Totaldistributions — — 3 — Net asset value, end ofperiod Total return (%) 4 5 6 6 6 Ratios and supplementaldata Net assets, end of period (inmillions) $11 $12 $18 $20 $16 $59 Ratios (as a percentage of average net assets): Expenses beforereductions 2.52 7 2.45 2.48 2.71 2.49 2.38 Expenses net of feewaivers 2.52 7 2.45 2.44 2.71 2.49 2.38 Expenses net of fee waivers andcredits 2.52 7 2.45 2.44 2.68 2.49 2.38 Net investment income(loss) (2.39) 7 (0.12) (0.26) 0.10 (0.43) (0.25) Portfolio turnover (%) 76 145 71 105 98 85 1 Six months ended 4-30-12.Unaudited. 2 Based on the average daily sharesoutstanding. 3 Less than ($0.005) pershare. 4 Does not reflect the effect of sales charges, ifany. 5 Notannualized. 6 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 7 Annualized. 18 Greater China Opportunities Fund | Semiannual report See notes to financial statements CLASS I SHARES Periodended 4-30-12 1 10-31-11 10-31-10 10-31-09 10-31-08 10-31-07 Per share operatingperformance Net asset value, beginning ofperiod Net investment income(loss) 2 (0.11) 0.18 0.01 0.18 0.04 0.09 Net realized and unrealized gain (loss) oninvestments 0.66 (3.41) 3.02 5.53 (19.14) 17.28 Total from investmentoperations Lessdistributions From net investmentincome (0.18) (0.09) (0.13) (0.04) (0.19) (0.13) From net realizedgain — (1.83) (0.37) Totaldistributions Net asset value, end ofperiod Total return (%) 3 3 3 3 Ratios and supplementaldata Net assets, end of period (inmillions) $1 $2 $3 $5 $1 $6 Ratios (as a percentage of average net assets): Expenses beforereductions 2.29 5 2.02 1.83 1.81 1.64 1.22 Expenses net of fee waivers andcredits 1.46 5 1.53 1.57 1.65 1.64 1.22 Net investment income(loss) (1.33) 5 0.87 0.08 1.25 0.19 0.44 Portfolio turnover (%) 76 145 71 105 98 85 1 Six months ended 4-30-12.Unaudited. 2 Based on the average daily sharesoutstanding. 3 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 4 Notannualized. 5 Annualized. CLASS NAV SHARES Periodended 4-30-12 1 10-31-11 10-31-10 10-31-09 10-31-08 10-31-07 2 Per share operatingperformance Net asset value, beginning ofperiod Net investment income(loss) 3 (0.09) 0.26 0.20 0.24 0.24 0.35 Net realized and unrealized gain (loss) oninvestments 0.67 (3.47) 2.96 5.65 (19.20) 14.22 Total from investmentoperations Lessdistributions From net investmentincome (0.25) (0.14) (0.21) (0.08) (0.27) — From net realizedgain — (1.83) — Totaldistributions — Net asset value, end ofperiod Total return (%) 4 5 5 4 Ratios and supplementaldata Net assets, end of period (inmillions) $1 $1 $1 $1 — 6 $1 Ratios (as a percentage of average net assets): Expenses beforereductions 1.17 7 1.14 1.11 1.12 1.17 1.12 7 Expenses net of fee waivers andcredits 1.17 7 1.14 1.11 1.12 1.17 1.12 7 Net investment income(loss) (1.05) 7 1.30 1.08 1.63 1.16 1.56 7 Portfolio turnover (%) 76 145 71 105 98 85 1 Six months ended 4-30-12.Unaudited. 2 The inception date for Class NAV shares is 12-28-06. 3 Based on the average daily sharesoutstanding. 4 Notannualized. 5 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 6 Less than $500,000. 7 Annualized. See notes to financial statements Semiannual report | Greater China Opportunities Fund 19 Notes to financial statements (unaudited) Note 1 — Organization John Hancock Greater China Opportunities Fund (the Fund) is a series of John Hancock Investment Trust III (the Trust), an open-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the Fund is to seek long-term capital appreciation. The Fund may offer multiple classes of shares. The shares currently offered are detailed in the Statement of assets and liabilities. Class A, Class B and Class C shares are offered to all investors. Class I shares are offered to institutions and certain investors. Class NAV shares are offered to John Hancock affiliated funds of funds. Shareholders of each class have exclusive voting rights to matters that affect that class. The distribution and service fees, if any, transfer agent fees, printing and postage and state registration fees for each class may differ. Class B shares convert to Class A shares eight years after purchase. Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P.
